McCay, Judge.
The defendant’s answer does not meet fairly and fully the charges of the bill. The main point of the complainant’s equity is the fact that the note, the foundation of the judgment sought to be enjoined, was the property of the payee of it at the time of the rescision of the land trade, and was in Mr. Bigham’s possession only as the agent of the payee, and was included in the settlement. If this be so, the defendant might well fail to appear and defend, as, according to his statement and belief, it was settled. This prime fact is not denied in terms. Mr. Bigham only says he believes to the contrary; that he had at that time money to invest, and he believes he bought the note. We do not think it was error in the judge, under these circumstances, to hold up the injunction until the facts could be submitted to a jury. This court will not always interfere to overrule the court below in refusing an injunction, because the defendant in his answer meets, even by *332a full denial, the charges in the bill. Especially in cases of alleged fraud will a judgment, keeping open the case for a hearing, be sustained.
Judgment affirmed.